Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peng (Pub. No.: US 2003/0082900).
Re Claim 1, Peng teaches a memory device, comprising: 
a pair of adjacent features ([562+62+64]/[563+62+64], FIG. 2A) over a semiconductor substrate (50); the adjacent features being spaced from one another by a gap; the features having sidewalls comprising two or more sidewall layers (62/64) at least one of which comprises silicon dioxide (62/64, note that “the first spacer 62 is silicon oxide, and the second spacer 64 is selected from SiN, SiON or silicon oxide”  said the selected material is silicon oxide for 64 in this particular rejection, ¶ [0022]) and outer sidewall surfaces along the gap; the features being first and second lines having a line width defined between the outer sidewalls and a length extending along a first direction (vertical) that is orthogonal to the width (horizontal); the gap being a trench extending along the first direction; and 
alternating electrically conductive plugs (70, FIG. 2E, [0023]) and intervening materials within the trench; the electrically conductive plugs and intervening materials alternating with one another along the first direction; the intervening materials consisting of silicon nitride (68, [0023]); at least the intervening materials having lateral peripheries .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng in view of Hofmann (Patent No.: US 6229169).
Re Claim 5, Luoh teaches a memory device, comprising: 
a pair of adjacent features ([562+62+64]/[563+62+64], FIG. 2A) over a semiconductor substrate (50); the adjacent features being spaced from one another by a gap; the features having sidewalls comprising two or more sidewall layers at least one of which comprises silicon dioxide (62/64, note that “the first spacer 62 is silicon oxide, and the second spacer 64 is selected from SiN, SiON or silicon oxide”  said the selected material is silicon oxide for 64 in this particular rejection, ¶ [0022]) and outer sidewall surfaces along the gap; all of the outer sidewall surfaces of the features along the gap comprising silicon dioxide; the features being first and second lines having a line width defined between the outer sidewalls and a length extending along a first direction (vertical) that is orthogonal to the width (horizontal); the gap being a trench extending along the first direction; and 

Luoh fails to teach the first and second lines including first and second word lines.
Hofmann teaches the first and second lines including first and second word lines (115, FIG. 11, col. 10, lines 1-10).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of applying the FETs application into the memory device as taught by Hofmann, BACKGROUND OF THE INVENTION. 
Claim(s) 2-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Peng or Peng/Hofmann] in view of Widjaja (Pub. No.: US 2013/0015517).
	[Peng or Peng/Hofmann] teaches all the limitation of claim 1/5.
[Peng or Peng/Hofmann] fails to teach the limitation of claims 2-4 and 6-8.
Widjaja teaches wherein the first and second lines includes [first and second word lines] of [first and second gate electrodes], respectively and each of the gate electrodes comprises a combination, at least in part, of metal containing compositions.
wherein each of the metal containing compositions contains titanium.
wherein at least one of the metal containing composition consists of titanium nitride (“The gate 60 may be made of, for example, polysilicon material or metal gate electrode, such as tungsten, tantalum, titanium and their nitrides”, FIG. 1, ¶ [0570]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the connectivity of the transistor device as taught by Widjaja, [0570]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894